Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to preliminary amendment filed on 10/18/19 and examiner's initiative interview held on 11/02/21.
Claims 1-4 & 6-10 are under examination.
Claims 1, 6-7 & 10 are currently amended.
5.	Claim 5 is currently cancelled. 


Information Disclosure Statement
6.	The information disclosure statement(s) submitted on 01/16/20 & 01/22/20 have being considered by the examiner and are made of record in the application file. 

Priority
7.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
8.	The drawings filed on 10/18/19 are accepted by the examiner.

EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
10.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. James Chan (Reg. No. 51, 183) on 11/02/21.
11.	The claims (1, 5-7 & 10) are amended as follow:
1.  	(Currently Amended) A method for dynamically adjusting a Bluetooth connection interval applied to an electrocardiograph (ECG)  measuring instrument, comprising:
S1. initializing a Bluetooth module in a slave machine of the ECG measuring instrument, the Bluetooth module entering an executable working status after self-inspection;
S2. setting a Bluetooth system connection status based on a system status marking event sent from the slave machine to a master machine;
S3. according to the connection status determined in step S2, the master machine and the slave machine entering a low-speed connection status after they complete data transmission in a high-speed connection status;
S4. after the master machine and the slave machine enter the low-speed connection status, implementing interrupt processing between the master machine and the slave machine if no data transmission occurs between the master machine and the slave machine over 2 millisecond (ms); and
S5. after interrupt processing is implemented in step S4, going back to step S2 if the connection needs to be restored;
wherein step S2 further comprises:
S21. determining a type of the system status marking event;
S22. determining a transmission speed of data transmission of the event;
S23. determining a transmission connection status type of the event; and
S24. for an event transmitted in a high-speed connection status, further adjusting a data connection interval of the event.
5.  	(Cancelled).
6.  	(Currently Amended) The method according to claim [[5]]1, wherein the system status marking event in step S21 is divided into a data event and a control event; the data event involves real-time ECG signal transmission event; and the control event involves system control and conversion event.
7.  	(Currently Amended) The method according to claim [[5]]1, wherein the transmission connection status type in step S23 comprises a low-speed connection status and a high-speed connection status, and data transmission speed in the low-speed connection status is lower than that in the high-speed connection status.
10.  	(Currently Amended)  An ECG measuring instrument for executing method for dynamically adjusting a Bluetooth connection interval, comprising  an ECG signal acquisition circuit, an [[A/D]] analog to digital (A/D) conversion chip, a main control module, a Bluetooth communication module, and a master machine, wherein the main control module comprises an automatic tune bandwidth system (ATBS) module , wherein the ECG measuring instrument comprising:
S1. initializing a Bluetooth module in a slave machine of the ECG measuring instrument, the Bluetooth module entering an executable working status after self-inspection;
S2. setting a Bluetooth system connection status based on a system status marking event sent from the slave machine to a master machine;
S3. according to the connection status determined in step S2, the master machine and the slave machine entering a low-speed connection status after they complete data transmission in a high-speed connection status;
S4. after the master machine and the slave machine enter the low-speed connection status, implementing interrupt processing between the master machine and the slave machine if no data transmission occurs between the master machine and the slave machine over 2 millisecond (ms); and
S5. after interrupt processing is implemented in step S4, going back to step S2 if the connection needs to be restored;
wherein step S2 further comprises:
S21. determining a type of the system status marking event;
S22. determining a transmission speed of data transmission of the event;
S23. determining a transmission connection status type of the event; and
S24. for an event transmitted in a high-speed connection status, further adjusting a data connection interval of the event.


Allowable Subject Matter
12.	Claims 1-4 & 6-10 are allowed.

14.	Amended claim 1 & 10 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
15.	In claims 1 & 10: “wherein step S2 further comprises: S21. determining a type of the system status marking event; S22. determining a transmission speed of data transmission of the event; S23. determining a transmission connection status type of the event; and S24. for an event transmitted in a high-speed connection status, further adjusting a data connection interval of the event” in combination with other limitations recited as specified in claims 1 & 10.
16.	In claims 1 & 10: Note that the first closest prior art Chinese application CN105451369 A discloses an ECG measuring instrument for executing method for dynamically adjusting a Bluetooth connection interval, comprising an ECG signal acquisition circuit, an analog to digital (A/D) conversion chip, a main control module, a Bluetooth communication module, and a master machine, wherein the main control module comprises an automatic tune bandwidth system (ATBS) module (See FIG. 7;  a Bluetooth device with low power consumption diagram of connection parameter update device applied in the Bluetooth remote control device, the Bluetooth remote control device and a controlled device communication connection), wherein the ECG measuring instrument comprising:
S2. setting a Bluetooth system connection status based on a system status marking event sent from the slave machine to a master machine (See FIG. 3; the controlled device sends Bluetooth remote control device switching prompt message to the voice remote control mode, so that the control device sends the connection parameter update request according to the prompt message to Bluetooth remote control device, and transmitting to the Bluetooth remote control device, wherein the connection parameter update request carries the connecting parameter of effective time point);
S3. according to the connection status determined in step S2, the master machine and the slave machine entering a low-speed connection status after they complete data transmission in a high-speed connection status (See Para. 0122-0144; a Bluetooth remote control device comprises a button remote control mode for a small amount of data, and a voice remote control mode for a large amount of data. Wherein a long Bluetooth communication interval is used in the button remote control mode, a short Bluetooth communication interval is used in the voice remote control mode);
S4. after the master machine and the slave machine enter the low-speed connection status, implementing interrupt processing between the master machine and the slave machine if no data transmission occurs between the master machine and the slave machine over 2 millisecond (ms) (See FIG. 3 & Para. 0122-0195; modifying a connection parameter update request and sending an agreement message to the controlled device); and
Note that the second closest prior art Chinese master, NPL Document, “Design and Implementation of ECG Monitoring APP based on android” (as disclosed in the IDS) discloses S1. initializing a Bluetooth module in a slave machine  of the ECG measuring instrument, the Bluetooth module entering an executable working status after self-inspection (See Pages 4-5; discloses a remote electrocardiograph monitoring system and a Bluetooth connection method, the system comprising a smart phone which contains software, and a woundplast-type electrocardiographic. The smart phone being in Bluetooth connection with a woundplast-type electrocardiograph via software).
Note that the third closest prior art Li et, International Publication No. CN106073754 A ” discloses S5. after interrupt processing is implemented in step S4, going back to step S2 if the connection needs to be restored (See Para. 0054-0058; wherein the main control chip uses the CC2540 microprocessor of TI company, to read and analyze the electrocardiogram data, alarm, storage, when the electric signal is abnormal, activating Bluetooth and Bluetooth sending electrocardiogram data).
17.	Thus, neither Chinese application, Chinese master nor Li, individually or in combination disclose or render obvious the above italic limitations as claim in claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Huang et al. 2014/0329537 A1 (Title: method for determining a position of a router and system) (See FIG. 3 & Para. 0029, 0035 & 0051).
B.	Ketari et al. 2011/0169654 A1 (Title: Multi-function Bluetooth apparatus) (See FIG. 1 & Para. 0079 & 0113).
C.	Haartsen et al. 2009/0073870 A1 (Title: Automatic re-connection of previously lost connection in a frequency hopping communication system) (See FIG. 2 & Para. 0139 & 0168).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469